Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG.’s 3 & 4 of the drawings are missing reference numerals for the “cooling air intake port (310)” and the “shortest path generator (340)”  which makes it unclear how these claimed elements are arranged and configured on the machine.  Adding these reference numerals would aid in understanding of the instant invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  
On page 1 of the claim, line 7, “the outside” should be reworded as “ an outside environment” or similar.
On page 1, line 21, “external air” should read -- the external air --.
On page 2, line 5, “the internal air” should read -- internal air --.
On page 2, line 18, “external air” should read -- the external air --.
On page 2, lines 18-19, “the inside” should read -- an inside --.
On page 2, lines 22-23, “the other end portion” should read --  an other end portion --.
On page 2, line 24, “external air” should read -- the external air --.
On page 3, line 3, “the inside” should read -- an inside --.
On page 3, line 13, “a shortest path” should read -- the shortest path --.
On page 3, lines 24-25, “external air” should read -- the external air --.
On page 4, lines  3-4, “a shortest path” should read -- the shortest path --.
On page 4, line 7, “the opposite direction” should read -- the opposite direction --.
On page 4, line 17, “the effect of the” is awkward and should be deleted.
On page 4, lines 19-20, “external air” should read -- the external air --.
On page 5, line 2, “external air” should read -- the external air --.
Examiner Note: It is requested that Applicant carefully review the claim for additional formal matter issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On page 3 of the claim, lines 8-9, “the other side of the power generation chamber” is indefinite for lacking sufficient antecedent basis since a side of the chamber has not been previously recited or defined rendering it unclear which side or direction is being referenced.   Correction is required.  
On page 3 of the claim, lines 10-11, “the first external air compression chamber” lacks sufficient antecedent basis in the claims since the term has not been previously recited or defined.  Correction is required. 
On page 4 of the claim, line 6, “the other end of a shaft” is indefinite because neither the shaft nor ends of the shaft have been previously recited or defined rendering the location of ends of the shaft unclear with respect to the other machine components.  Correction is required.
specific path as it is currently worded.  It is suggested that this limitation be reworded to further positively recite the relationships between the components. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/888,162 (‘162) in view of Lee (U. S. Patent Application Publication No. 2015/0247506). 
Claim 1 of ‘162 recites substantially identical limitations to claim 1 of the instant application except for the machine being a dual turbo machine.  However, dual turbo compression machines are known in the art for use in applications requiring greater flow volume.  In this regard, Lee teaches a dual turbo compressor machine with compressor impellers 231a, 231b arranged at each end (FIG. 1, para. 0013).  Therefore, it would have been obvious to one having ordinary skill in the art to recite the dual turbo machine in the claim of ‘162 in order to provide coverage for a compression machine having increased flow volume accordingly.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if corrected to address the aforesaid claim objections.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or fairly suggest the dual turbo machine of claim 1 including each recited limitation.  
The Examiner believes that modification of the prior art with the comprehensive cooling features claimed would not be contemplated nor forseeable by one of ordinary .  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U. S. Patent Application Publication No. 2018/017028) and Thompson et al. (U. S. Patent Application Publication No.2015/0275920) disclose compression machines having cooling arrangements representative of the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KENNETH J HANSEN/Primary Examiner, Art Unit 3746